Case 1:10-cv-06950-AT-RWL Document1012 File siete
USDC SDNY

anford DOCUMENT
eisler EEE RONIGATL FILED
hart : - 4/27/2020

arp, DATE FILED:

Russell Kornblith/Q \# dadjiqj#dughi
+979 473508979
unnugedbkC vigirunkhhdnlérp | QhzArmke dkigiwat F RVdgi uigiht Wadd Ihjr 7 dvkyich j Ede ruh#

 

April 23, 2020

VIA ECF
The Honorable Analisa Torres

United States Courthouse, Courtroom 15D
500 Pearl St.

New York, NY 10007-1312

Re: Chen Oster et al v. Goldman Sachs & Co. et al., Case No. 10 Civ. 6950 (AT) (RWL)
Request for Leave to File Amicus Curiae Brief on Behalf of the National
Employment Lawyers Association/New York in Support of Plaintiffs’ Objections to
the Magistrate Judge’s Order Compelling Class Members into Individual

Arbitration (Dkts. 1004, 1005)

Dear Judge Torres:

Amicus curiae, NELA/NY, by and through the undersigned counsel, respectfully requests leave
to file the attached Brief of Amicus Curiae National Employment Lawyers Association/New York
(“NELA/NY’”) in Support of Plaintiffs’ Objections to the Magistrate Judge’s Order Compelling Class
Members into Individual Arbitration (Ex. A). Counsel for Plaintiffs has sought Defendants’ consent to
the filing of this brief and Defendants have not consented.

As set forth in the brief, NELA/NY is the New York affiliate of the National Employment
Lawyers Association (“NELA”), a national bar association dedicated to the vindication of the rights of
individual employees. NELA is the nation’s only professional organization comprised exclusively of
lawyers who represent individual employees. NELA has over 4,000 member attorneys and 69 state and
local affiliates who focus their expertise on employment discrimination, employee compensation and
benefits, and other issues arising out of the employment relationship. NELA/NY has more than 300
members and is one of NELA's largest affiliates.

NELA/NY is dedicated to advancing the rights of individual employees to work in an
environment that is free of discrimination, harassment, and retaliation. Our members advance these goals
by providing legal representation to employees who have been victims of discrimination and retaliation
NELA/NY has filed numerous amicus briefs in various courts in cases that raise important questions of
anti-discrimination law. The organization’s aim has been to highlight the practical effects of legal
decisions on the lives of working people.

This case is important to our members and their clients because the Magistrate Judge’s Order
Compelling Class Members into Individual Arbitration (Dkt. 983) will curtail the rights of employees to
seek redress in court. The challenged decision would allow employers facing class actions to

  
Case 1:10-cv-06950-AT-RWL Document 1012 Filed 04/27/20 Page 2 of 2

The Honorable Analisa Torres
April 23, 2020
Page 2 of 2

extrajudicially usher the cases out of the courts midstream in a coercive or misleading manner that
deprives employees of any semblance of free choice. Even in the case of relatively high-earners,
individual damages are often modest and pale in comparison to the costs, burdens, and risks of proving
discrimination. In instances of systemic disparities proven through statistical analysis, the Order could
divest class members of a remedy entirely. This is a central purpose of class and collective actions: to
achieve economies of scale that enable employces affected by common practices to vindicate their rights
without any of them being left behind. The Order would thwart enforcement of the relevant anti-
discrimination statutes by allowing employers to carve oul a retroactive free pass for themselves in the
midst of ongoing litigation. An employer should not be permitted to attain such an advantage without
disclosing the consequences.

Amicus NELA/NY therefore respectfully requests that the Court accept the attached Exhibit A
for filing in support of Plaintiffs’ Objections to the Magistrate Judge’s Order Compelling Class Members
into Individual Arbitration.

 

GRANTED.
SO ORDERED.

Dated: April 27, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
